TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2015



                                      NO. 03-14-00820-CV


                                     Eue J. Jeong, Appellant

                                                v.

                              Texas Greenovation, LLC, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on October 31, 2014. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.